Citation Nr: 0026481	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  95-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently assigned a 70 percent 
evaluation.

2.  Entitlement to an increased (compensable) evaluation for 
left eye injury residuals.

3.  Entitlement to service connection for hypertension, 
claimed secondary to PTSD.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 1993, which denied an increased rating for PTSD, 
December 1994, which denied a compensable rating for left eye 
disorder, and January 1996, which denied service connection 
for hypertension, secondary to PTSD.  


REMAND

A review of the file discloses that a supplemental statement 
of the case was not issued following the receipt of relevant 
evidence, including reports of VA examinations conducted in 
April 2000, as well as records received from the Social 
Security Administration in August 1998.  See 38 C.F.R. § 
19.31 (1999).  It appears that the case may have been 
prematurely forwarded to the Board, prior to the completion 
of the planned evidentiary development.  In any event, the 
file must be returned to the RO, for issuance of a 
supplemental statement of the case, in addition to the 
development outlined below.  

In reviewing the evidence of record, the report of the VA 
psychiatric examination conducted in April 2000 does not 
indicate, either in an explicit statement or in reported 
history, that the claims file was reviewed.  Additionally, 
the examiner estimated the veteran's Global Assessment of 
Functioning (GAF) to be "no more than 60, but during 
anniversary dates, it is a lot less."  A more specific GAF 
is needed to accurately assess the veteran's occupational 
impairment.  Accordingly, the veteran should be afforded an 
examination, which takes into account the records of his 
prior medical history.  See Pond v. West, 12 Vet. App. 341, 
346 (1999).  Prior to the examination, the RO should obtain 
all outstanding mental health treatment records dated 
subsequent to the VA hospitalization from June to September 
1997.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, during the course of the appeal period, the portion 
of the rating schedule pertaining to mental disorders was 
revised, effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies (unless otherwise provided).  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  The file does not indicate that this 
was accomplished.  VA has also issued a General Counsel 
opinion, which held that VA must first determine whether the 
revised version is more favorable to the veteran, which may 
require the Board to apply both the old and new versions of 
the regulation.  VAOPGCPREC 3-2000 (2000).  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  Id.  Thus, while the Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  Id.; DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain the VA mental 
health treatment records pertaining to the 
veteran for the period from September 1997 
to the present from the appropriate 
facility. 

2. Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the manifestations and 
severity of his PTSD, and the effect of 
the veteran's service-connected 
disabilities on his employability.  All 
indicated studies should be conducted, 
and the diagnostic criteria of DSM-IV 
should be employed.  The examiner must be 
furnished the claims file prior to the 
examination, as well as a copy of the 
revised rating criteria for rating mental 
disorders, which were effective November 
6, 1996.  All pertinent findings should 
be reported in detail, and the opinion 
should include a complete description of 
the current psychiatric symptomatology in 
relation to the effect on the veteran's 
social and industrial functioning.  The 
examiner should provide an assessment of 
the veteran's Global Assessment of 
Functioning (GAF), with an explanation of 
the meaning and significance of the 
assigned value.  If psychiatric 
disability is present which is not 
etiologically related to PTSD, the GAF 
should reflect that impairment which is 
solely attributable to PTSD, if medically 
feasible, and the symptomatology should 
be separately identified.  If such 
symptomatology cannot be dissociated from 
PTSD, this fact should be so stated.  

The examiner also should also be asked to 
specifically offer an opinion as whether, 
or to what extent, the veteran is unable 
to engage in substantially gainful 
employment due to PTSD, in conjunction 
with his service-connected traumatic 
arthritis of the left (nondominant) elbow 
and left eye injury residuals.  In 
particular, the examiner should describe 
the types of employment activities which 
would be limited because of the veteran's 
service-connected disabilities.  The 
examiner is asked to provide the complete 
rationale underlying any conclusions 
drawn or opinions expressed, citing, 
where necessary, to specific evidence in 
the record.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Thereafter, the RO should readjudicate 
the veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of all additional evidence.  If 
the decision as to any issue remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental statement 
of the case and provided with a reasonable 
period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



